—Order of disposition, Family Court, New York County (Bruce M. Kaplan, J.), entered on or about April 21, 1993, which adjudicated respondent a juvenile delinquent and ordered that he be placed on probation for 12 months, following a fact finding determination that he had committed acts which, if committed by an adult, would constitute attempted robbery in the third degree, unanimously affirmed, without costs.
The Family Court’s denial of respondent’s motion to dismiss the petition on speedy trial grounds was proper. The minutes of the November 17, 1992 proceeding, which indicate that no exception was taken to the court’s proposed adjournment date, are "sufficiently clear to permit the conclusion that the adjournment was granted on consent” (Matter of Hiram D., 189 AD2d 730, 732). In any event, "good cause” existed under Family Court Act § 340.1 (4) to postpone the fact finding hearing "beyond the 60-day period [following the initial appearance] for up to 30 days” (Matter of Nakia L., 81 NY2d 898, 901); no one disputed the court’s contention that the presentment agency was having difficulty in obtaining certain grand jury minutes or that the hearing should not proceed until they were obtained. Finally, we note that since only one adjournment was sought and since the hearing was held less than 90 days following the arraignment, the court acted with "due regard to the stated legislative goal of prompt adjudication” (Matter of Frank C., 70 NY2d 408, 414). Concur — Sullivan, J. P., Carro, Ellerin, Wallach and Rubin, JJ.